Citation Nr: 1604934	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  07-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease and irritable bowel syndrome (IBS), to include as secondary to the service-connected gastroesophageal reflux disease (GERD) or due to a medically unexplained chronic multi-symptom illness under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1980 to September 1992 with active duty for training from November 1980 to March 1981 and active duty in support of Operation Desert Shield/Storm from September 1990 to June 1991.  He served in Southwest Asia from October 1990 to May 1991.

This matter comes before Board of Veterans' Appeals (Board) on appeal from September 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing conducted by the undersigned in August 2011.  A transcript of that hearing has been associated with the file.

In a September 2012 decision, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in April 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand (JMR).  In an April 2013 Order, the Court vacated the Board's September 2012 decision and remanded the matter for readjudication in light of the JMR.  Additionally, in the April 2013 JMR, the parties noted that in characterizing the Veteran's claim for IBS as a separate issue, the Board did not consider the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Accordingly, the Veteran's claim has since been recharacterized.

In September 2014, the Board remanded the claim for appropriate development consistent with the terms of the JMR, to include consideration of 38 C.F.R. § 3.317.

In May 2013 and July 2014 rating decisions, the RO continued to deny service connection for IBS, stating that the evidence submitted was not new and material.  The Board clarifies that in this case, new and material evidence is not required.  This claim can be considered on its underlying merits because the initially perfected issue before the Board (entitlement to service connection for Crohn's disease) has been expanded pursuant to Clemons to encompass a claim for IBS as the Veteran averred that Crohn's disease was a misdiagnosis for his IBS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence supports the finding that the Veteran's current gastrointestinal disorder is best encompassed by an IBS diagnosis.  

2. The Veteran's IBS had its clinical onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for IBS are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, a grant of service connection for IBS represents a full grant of the appeal, as explained below.  As such, the Board finds that any error related to VA's duties to notify and assist the claimant is moot, and therefore, do not need to be discussed herein.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Pertinent Law and Analysis

The Veteran seeks service connection for a functional gastrointestinal disability characterized as IBS.  He avers that he has had symptoms of IBS since 1991, when he was serving on active duty.  

For the reasons set forth below, the Board finds that direct service connection is warranted as the evidence demonstrates that the Veteran's gastrointestinal disability, best medically characterized as IBS, had its onset in service.  While it is noted that the Veteran raised other theories for obtaining service connection, to include as on a secondary basis and under the provision of 38 C.F.R. § 3.317, the Board finds that the evidence supports a grant of service connection on a direct basis.  Discussion of the other potentially applicable theories is therefore not necessary.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the Veteran has met his burden to establish all material elements of a service connection claim, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran currently, and during the appeal period, has a functional gastrointestinal disability which has been clinically diagnosed as IBS.  See May 2012 VA Examination Report; May 2014 Letter from Dr. P.C.  As such, the first element of service connection has been satisfied.  To this end, although there have been varying diagnoses of record that pertain to his gastrointestinal system, such as Crohn's disease, the competent medical evidence of record confirms that his gastrointestinal disability is correctly diagnosed as IBS rather than any other gastrointestinal disability.  Moreover, the Veteran and his attorney also agree that the current evidence supports that the Veteran's gastrointestinal disorder is best encompassed by an IBS diagnosis.  See December 2015 Appellant's Brief.  

Next, the Board finds that the second element of in-service incurrence has been satisfied by the Veteran's credible statements claiming in-service symptoms of abdominal pain and diarrhea, which are bolstered by his complaints to medical professionals shortly after service.  In this regard, the Board notes that service treatment records from the Veteran's period of active duty document that the Veteran complained of and was treated for stomach problems in service, though IBS was not diagnosed.  An October 1990 service treatment record reveals that the Veteran had stomach pain for the past 2 to 3 days with gas, pain, discomfort and a burning sensation in his retrosternal area.  He was assessed and treated for acute gastritis.

The Veteran has submitted numerous statements and testimony contending that he experienced abdominal pain and diarrhea since service in 1991.  In this regard, an October 1992 treatment record reveals complaints of diarrhea "on and off" from Desert Storm.  The Veteran was assessed with having gastroenteritis.  
A September 1993 treatment record shows complaints of stomach problems, nausea, and vomiting with diarrhea beginning from February 1991(during his second period of active duty).  A VA examination in May 1995 reveals that the Veteran complained of constant burning and recurrent diarrhea since 1991.  He explained that after his initial medic visit in service, he was given medication, but that he still experienced stomach cramps which occurred every other week and diarrhea which occurred every two days.  He was diagnosed with a small sliding hiatal hernia with gastroesophageal reflux.  

The Veteran's post-service medical history indicates that he has suffered for years from gastrointestinal problems manifested predominantly by abdominal pain and diarrhea.  He has undergone many different studies and procedures to identify the root cause of his symptoms and to treat them.  In this regard, the Veteran was diagnosed and treated for Crohn's disease for several years beginning from the early 2000s.  Treatment records from October 2000 through November 2001 indicate complaints of abdominal pain and diarrhea although studies conducted in 2001 revealed normal results.  In June and August 2002, the Veteran continued to complain of diarrhea.  By 2003, the Veteran was still assessed with having Crohn's disease.

The Veteran underwent a VA examination in October 2009 where the examiner found that the Veteran's symptoms in service (see October 1990 Service Treatment Record) were consistent with GERD.  The Board notes that the Veteran was awarded service connection for GERD by the RO in February 2010.  The examiner found that GERD was as likely as not associated with service; however, she stated that the most common initial symptoms of Crohn's disease was abdominal pain, cramping, and diarrhea and that these symptoms tended to show up after meals.  There was not enough evidence at this time for her to conclude that Crohn's disease was due to service.  

From 2012, the evidence suggests that the symptoms the Veteran had been experiencing actually reflect an IBS diagnoses (as opposed to Crohn's disease).  A VA progress note from August 2012 shows that Dr. A.K., upon review of the Veteran's history, found that the Veteran's symptoms correlate with IBS.  He noted that the previous relevant studies showed no evidence of Crohn's disease, to include November 2011 and February 2012 CT studies of the abdomen.  

Lay and buddy statements were submitted in support of the Veteran's claim, indicating that the Veteran had complained of stomach problems (diarrhea) in service.  The Veteran also testified at his personal hearing in August 2011 that his symptoms began in service in 1991; he had diarrhea and cramping in the lower stomach with gas.  See Board Hearing Tr. at 4.  He was treated for years after returning from service, including several surgical procedures for the same symptoms he has noticed since service (diarrhea and abdominal pain).  See Board Hearing Tr. at 6-8.  

Thus, the service and post-service evidence establishes that the Veteran experienced gastrointestinal problems that began in service and continued thereafter, with varying diagnoses attributed to it.  

The crux of the matter turns on the third element of service connection - whether there is a nexus between the Veteran's current IBS and the gastrointestinal symptoms he experienced in service.  The Board finds that the preponderance of the evidence, lay and medical, indeed supports a positive relationship.  

In making a determination, the Board must fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  If credible, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.  

The medical evidence contains a negative opinion from the May 2015 VA examiner who stated that the Veteran's IBS was less likely than not due to service and provided the rationale that he was seen once on active duty for gastritis/oesophagitis in 1990, which "will not have long term sequela [sic]."  When reviewing the examination report for further context, it is evident that the examiner failed to consider continuity of abdominal pains/distress and diarrhea from the 1990s through present day.  The Board finds that an opinion that discounts the Veteran's lay statements does not hold probative weight, especially since here, they are competent statements as per both Layno (observable symptomatology) and Jandreau/Davidson (statements later confirmed by medical diagnosis).  For this reason, the Board assigns zero probative value to this VA examiner's opinion.  

The Board also notes that Dr. P.C., a private physician at the St. Joseph's Medical Center in Minnesota performed a review of the Veteran's medical and service records, and his lay statements.  In his May 2014 letter, Dr. P.C. summarizes the medical evidence from the 1990s documenting the Veteran's complaints of his symptoms.  He indicates that the record of symptoms (stomach cramps, burning, diarrhea) is consistent with the definition of IBS as provided by the American College of Gastroenterology.  He ultimately opined that the Veteran's gastrointestinal symptoms are due to IBS and that "it is more likely than not that these symptoms first manifested while in service and have been persistent since that time."  The VA examiner also stated the opinion clearly and unequivocally, and he articulated the medical reasons that led him to reach his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  At this juncture, there is no further probative evidence tending to conflict with Dr. P.C.'s opinion.  Accordingly, the preponderance of the evidence shows that the Veteran's current IBS had its onset in service.

As all three elements required for direct service connection for IBS are met, the Board finds that service connection is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).  


ORDER

Service connection for a gastrointestinal disorder, medically characterized as IBS, is granted.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


